George W. Hewitt contracted with E. H. Cary and Leon Blum to erect an office building in the city of Dallas, now known as the Medical Arts Building, for the contract price of $612,099, excluding certain fixtures. Performance of this contract was guaranteed by bond of the Fidelity  Deposit Company. Hewitt, with the consent of Blum and Cary, contracted with appellee Buchanan to build the structure according to the plans and specifications, a part of Hewitt's contract, with certain additions, for the sum of $565,085. Buchanan's contract was secured by a bond of the Massachusetts Bonding  Insurance Company. Both bonds ran in favor of the subcontractors and materialmen. Blum and Cary assigned their rights in the contracts to Cary-Schneider Investment Company, a corporation. The work was begun by Buchanan under the supervision of the architects, Overbeck  Whitson. A dispute arose over the fifth estimate. C. R. Barglebaugh was substituted for Whitson, and the fifth estimate paid. Buchanan then assigned payments due and to become due to him, to his surety, as collateral for sums advanced by it to complete the building, without change in the status of the parties to the assignment. Later, another assignment was executed by him to interveners, Murphy and Mayfield.
Work was continued until the twelfth *Page 172 
estimate. To this Buchanan attached a list of extras in his favor. Payments were made on the estimate last referred to, and Buchanan claimed a balance on this estimate and for extras of $26,849.63. Thereafter the building was completed, and possession taken by Cary-Schneider Investment Company, under an agreement that it was without prejudice to the rights of either party. Overbeck accepted the building as completed according to the contract. Barglebaugh refused to join in this acceptance. Various claims were made by the appellants, Cary-Schneider Investment Company, Hewitt and his surety, of the defects in the work. Buchanan presented a claim for extras in the sum of $88,975.61, in addition to the claim stated above. Cary-Schneider Company and Hewitt entered into a contract wherein it was agreed that their interests did not conflict, and that a settlement should be had between them on the basis of two accounts to be made up, called the Hewitt account and the Cary account, respectively. The Hewitt account was to be made up of the following items: The original contract price, extras furnished by Hewitt, and claims established in favor of Buchanan or his surety for extras furnished by them; all sums paid Hewitt on the contract price or for extras, the amounts established by Cary-Schneider Company against either Hewitt or Buchanan for damages for failure to perform the contract were to be included in the Cary account; the parties owing the difference to pay same; Cary-Schneider to bear all expense of litigation, to pay any judgment obtained by Buchanan against Hewitt, and to be reimbursed for any such payment by Hewitt.
The litigation was begun by Cary-Schneider Company and Hewitt against Buchanan, his surety, subcontractors and materialmen, to wit, Murphy, Mayfield, Vitrolite Construction Company, Blue, Sanford, and Pittsburgh Plate Glass Company, in the Fourteenth district court of Dallas county for damages alleged to be due for unfinished work and for defective work, and the material used, in the sum of $100,000. This claim was based on alleged defects in workmanship and material as to fire doors, wall tile, painting, millwork, plastering, walls being out of line, leaks in the basement, defective cement topping for floors, tile roof of the building, and terra cotta ornaments. Later, Buchanan filed suit against Hewitt and his surety in the Forty-Fourth district court for extras furnished according to his claims as stated above. Cary-Schneider Company had their suit transferred to the Forty-Fourth district court and by motion consolidated with the suit of Buchanan.
The case went to trial with Buchanan and his surety as plaintiffs, Cary-Schneider Company, Hewitt, and his surety as defendants, and the materialmen and subcontractors named above as interveners. The case was submitted on 110 special issues. The jury's findings are in effect (1) that Buchanan erected the building in accordance with the contract; (2) against Cary-Schneider Company's claim as to default and defects in the erection of the building; (3) in favor of Buchanan, his surety, and the subcontractors and materialmen as to extras claimed in the sum of $50,287.88, on which verdict judgment was entered. Cary-Schneider Company, Hewitt, and his surety have appealed, and they will hereafter be referred to as appellants. Buchanan and his surety will be referred to as plaintiffs, and the other parties interveners will be named when necessary.
As stated, the appeal is from the judgment in the consolidated suit. The record is large in volume. The transcript, statement of facts, and briefs run well over 2,000 pages. Appellants present 42 propositions as supporting 84 assignments. Appellees advance 79 counter propositions. This situation demands rigid economy as to the space used in disposing of the points raised. Therefore only such discussion as is absolutely required to make clear the rulings made will occur hereinafter. Further statement needed to render intelligible the propositions under review will be made.
By motions prior to the trial, and after the evidence was closed, appellants sought to occupy the position of plaintiffs in the consolidated suit, but the requests were denied. This action is assigned as error. Reliance is on the claim that the amount due by Buchanan to his assignees exceeded the amount plaintiffs sued for, and that the amount of Buchanan's recovery was less than the amount due to his surety, the Massachusetts Bonding Company. Therefore, Buchanan had no interest in the controversy, and his presence in the suit as plaintiff was a mere camaflouge, designed only to influence the jury and obscure the fact that his surety was the real plaintiff. The authorities cited to support the claim noted are those holding that, after assignment of the claim, only the assignee can sue thereon. Appellees assert that the assignment was collateral, the legal title remaining in Buchanan, and that he could, with the consent of the assignees (all of whom were in court), prosecute the suit, as held in Houston City St. Ry. Co. v. Storrie (Tex.Civ.App.)44 S.W. 693, American Insurance Union v. Allen (Tex.Civ.App.)192 S.W. 1087.
The assignees being before the court and recognizing the right of Buchanan to prosecute the suit, he was not without the legal right to do so. Therefore, the question is one of the proper exercise by the trial court of its discretion. The court placed upon Buchanan the burden of proving that he erected the building in accordance with his contract, and that he placed extras in the building as claimed by him. It is not believed that it can be held that the learned trial judge abused his discretion, and the *Page 173 
assignments in regard to this matter are overruled.
Special issue No. 1 submitted to the jury the question as to whether Buchanan had performed his contract according to its terms and the changes made by the agreement of the parties. In connection with this issue, the jury was instructed, in substance, that the performance submitted meant performance without deviations, omissions, or defects, except such as were so slight as to affect neither the use nor the appearance of the structure, and except such as resulted from a departure by the architects and owners from the plans and specifications, or as resulted from the directions of the architect or owner. Subsequent issues submitted performance of the contract in detail as to millwork, paint, plastering, cement, and other alleged defects detailed above. A number of objections were made to issue No. 1; namely, that it constituted a general charge, and that the charge allowed the jury to distinguish between the directions of the owner and those of the architect. It is insisted that the architects had no authority to deviate from the specifications.
Issue No. 1 and the court's instruction in connection therewith, in substance as stated above, submitted the entire case of appellants against Buchanan and his surety. The answer thereto included, not only substantial compliance with the entire contract in every particular, but also each excuse presented by appellants for every defect the jury might find. This is apparent when the evidence is considered. In several instances, the subcontractors admitted that the work done was defective, but excused the defects by reason of the directions of either the architect, Barglebaugh, Dr. Cary or Hewitt. This clearly constituted issue No. 1 a general charge. Ft. Worth  D.C. Ry. Co. v. Morrow (Tex.Civ.App.) 255 S.W. 674; Southland Life Ins. Co. v. Ballew (Tex.Civ.App.) 268 S.W. 1029; Humble Oil  Refining Co. v. McLean (Tex.Com.App.) 280 S.W. 559; Lancaster v. Daggett (Tex.Civ.App.)272 S.W. 340; T.  N. O. By. Co. v. Harrington (Tex.Com.App.) 235 S.W. 191.
The inclusion by the court in the determination of performance of every excuse urged for failure to perform rendered the submission a general charge. The instruction was thus taken out of the category of definitions. Therefore, cases such as Railway v. Lovett (Tex.Civ.App.)263 S.W. 644, and Breckenridge v. Hutchens (Tex.Civ.App.) 260 S.W. 684, relied on by plaintiffs, are not applicable.
Appellees offer several reasons as avoiding a reversal on account of the proceeding under review:
First, that it is invited error, because appellants requested the court to give a definition of substantial compliance in effect that performance of the contract meant completion of the building without deviation or defects, except such as are so slight as to in no wise affect the use or appearance thereof.
In Southern Pacific v. Green (Tex.Com.App.) 280 S.W. 198, it is held that, since the statutes now require the court to prepare his charge and deliver it to counsel, counsel to then present objections and special requests, unless the record shows to the contrary, it will be presumed the course directed by the statute was taken, and therefore the doctrine of invited error is no longer applicable, but the question is one of waiver. Tested by this rule, the request cannot be held to be a waiver, because the elements of the instruction which made it a general charge, to wit, the consideration of plaintiffs' excuses for nonperformance, were not included in appellants' request. Ry. Co. v. Eyer, 96 Tex. 72-77,70 S.W. 529.
The objection made by appellants that the charge was a general one was sufficient, as held in Humble Oil  Refining Co. v. McLean, supra.
Another answer made by appellees is that the contract provided for acceptance by the architects, and that one architect certified that the building had been completed according to the plans and specifications, and the other refused to do so, and there is a finding that the other architect arbitrarily and fraudulently refused to certify that the building had been completed according to plans and specifications, and that, therefore, this finding of arbitrary refusal of the architect amounted, in effect, to a certificate from both architects, and relieved Buchanan of the necessity of proving compliance with his contract, and the issue submitted was wholly immaterial. This position, while ingenuous, is not sound. A finding that the building had been completed according to the plans is a necessary predicate for the finding that the architect arbitrarily refused to give his certificate. The contract provided for final payment upon certificate from the architects. The only effect that this finding of fraud on the part of the architect would have would be to relieve the plaintiffs of the necessity of producing such certificate before demanding final payment. The jury could not find that the architect arbitrarily and fraudulently refused the certificate without having proof that the building had been completed according to the agreement between the parties. 9 C.J. p. 763, § 103.
The doctrine of harmless error is invoked by appellees on the ground that, inasmuch as the court submitted the defendants' various claims in detail, special issue No. 1 became immaterial, and that plaintiffs required no aid therefrom in making out their case. This contention will be disposed of in the examination of the special issue relating to woodwork, painting, millwork, plastering, etc., as obviously for the submission of these issues to avoid the error in the submission of special issue No. 1 they must have been so submitted *Page 174 
as to be free from any reasonable objection. Having determined that special issue No. 1 and the instruction therewith is a general charge, it is unnecessary to discuss in detail other objections, as the issues are not likely to be submitted in the same form on another trial.
There is one objection, however, that should be noticed, and that is: In submitting the question of performance, it was error to permit the jury to excuse the plaintiffs on account of the directions of the architect or owner. The insistence is that the architect had no authority to deviate from the plans and specifications.
It is the general rule that an architect cannot, without the consent of the owner, make any structural change in the building, but the matters in controversy and submitted to the jury do not relate to structural changes, but only to the method in which the work was done and the materials used. Where, as here, the contract gives the power to the architect to determine what was proper workmanship and what was fit material, his directions as to the manner of doing the work and his approval as to the material used are binding on the owner. Boettler v. Tendick, (Tex. Sup.) 11 S.W. 499.
As stated above, the defects claimed by appellants in the building in the main related to the painting, millwork, plastering, walls being out of line, defective cement topping on the floors, etc., and each of these matters was submitted in a separate special issue, and in each issue the jury is asked as to whether the work as to each matter submitted was done according to the plans and specifications. The objection is made that the several issues submitted to the jury a question of law and not of fact. A number of authorities are cited announcing the general rule that it is error for the court to submit to the jury the construction of a written contract. Varnes v. Dean (Tex.Civ.App.) 228 S.W. 1017; Culbertson v. Ashland Cement  Const. Co., 144 Ky. 614, 139 S.W. 792; Alexander v. Tips (Tex.Civ.App.) 268 S.W. 965.
These authorities undoubtedly support appellants' contention that the court should not ask the jury whether or not the work had been done or whether performance had been had according to a written contract introduced in evidence. In the instant case, the contract and plans and specifications cover some 30 or 40 pages of the statement of facts. These documents abound in technical terms. The evidence from experts called by the respective sides who are familiar with such terms and who had examined the work was sharply conflicting, and such a course as adopted in this case is not to be commended. The submission should have followed the testimony introduced by appellants as to the specific defects claimed.
Appellees seek to avoid a reversal under the assignments raising the matters here discussed by reason of such decisions as Kettler Brass Mfg. Co. v. O'Neil, 57 Tex. Civ. App. 568, 122 S.W. 900; Hazelton v. Holt (Tex.Civ.App.) 285 S.W. 1115; and Baccaratt v. Beaumont S. L.  W. Ry. Co. (Tex.Civ.App.) 285 S.W. 857.
The rule announced in these cases has been one of frequent application, and is that, where an objection is made to a particular matter occurring in the court's charge, it will not afford ground for reversal, even if erroneous, where the same matter occurs in other portions of the charge, and is not objected to. Therefore, because appellants did not lodge the same objection to special issue No. 1 as was made to the issues now being considered, that error was harmless. But appellants did object to special issue No. 1, and, as we think, made a valid objection thereto. It would have been futile for them to have urged other objections when they made a perfectly good one which was overruled by the trial court.
Security Banking  Inv. Co. v. Flanagan (Tex.Civ.App.) 241 S.W. 702, is relied on. This authority does not encourage the practice of referring the jury to a written contract and permitting its construction by it, but holds that, inasmuch as the contract was short and simple and unequivocal in its terms, no injury accrued.
It is further urged that, inasmuch as the court submitted appellants' various claims in detail, special issue No. 1 became immaterial, and it is now claimed that, even if the separate submissions as the various defects claimed by appellants were incorrect, the error is cured because appellants' whole case was submitted in special issue No. 1. This appears to us to be arguing in a circle. To urge that the erroneous submission of special issue No. 1 is rendered harmless by reason of the separate submission of defendants' claims, and then claim that the error in the separate submissions of the alleged defects in the building is cured by the submission of special issue No. 1, which is erroneous, is apparently carrying the doctrine of harmless error to the 'nth degree and "reductio ad absurdum."
In submitting plaintiffs' claim for extras as to lathe and plaster, painting and millwork, the jury were interrogated as to whether the extras were furnished by plaintiffs as alleged by them and as shown by plaintiffs' Exhibit E; which was attached to his petition. The exhibit comprises some thirty odd items. Most of these thirty items were sustained by testimony introduced by the plaintiff, but in one important particular there appears to be no evidence to sustain plaintiffs' claim for several thousand feet of extra picture mold, which was claimed by him in Exhibit E. There are many cases which discuss the propriety of the practice of referring the jury to the pleadings of the parties. In a number of cases, such action on the part of the court has resulted in reversals *Page 175 
of the judgments. In others, the court has refused to reverse therefor. It is the general rule that it is not proper to refer the jury to the pleadings of a party in order to ascertain the matters of fact to be decided, and it is also the general rule that, where some of the matters pleaded are not supported by evidence, the matter will constitute reversible error. In such case the charge is subject to the objection that, by submitting an issue upon which there is no evidence, it assumes that there is some, and, by leaving the jury to decide whether the issue is raised or not raised, it affords a very grave likelihood of confusion among them. Egan v. Egan (Tex.Civ.App.) 235 S.W. 659; Estep v. Bunk Bratton, 298 S.W. 145, by this court.
The contract provided that the contractor should make no claim for additional work, unless it was done in pursuance to an order from the architect and approved by the owners, and notice of all claims should be made to the architect in writing within ten days from the beginning of such work. To avoid this provision, the plaintiffs pleaded it was agreed between the owners, architects, and the contractor that he should proceed with the work on the building, and, upon its completion, same should be charged as extras in connection with the original plans without the necessity of written orders for extras, the same being waived, and that plaintiff would be paid for all extras wrought by him in the building. These allegations were supported by proof. A committee was appointed, representing the various parties at interest. This committee checked the building for extra plaster and picture mold. On the trial, in respect to picture mold and plaster, the plaintiffs in some respects relied upon the committee's check, but, without any basis for such action in the pleading, disregarded the committee's finding as to matters not in Buchanan's favor, and substituted the testimony of Buchanan himself therefor. Complaint is made of this matter, and we think it proper to call it to the trial court's attention. The plaintiffs could not rely on the committee's finding in part to establish their case and ignore it in part without some sort of a pleading raising an issue as to the correctness of the finding of the committee. The committee, when agreed to by the respective parties, probably became the agents of the parties to determine the matter in dispute, and the report of the committee, if approved in part by one of the parties, would be binding as a whole, unless attacked. In view of another trial, further discussion of the sufficiency of the testimony to support the findings of extra lathe and plaster will be omitted.
Further complaint is made that the jury's finding in favor of plaintiffs on items for extra lathe, plaster, and picture mold is supported only by hearsay testimony, and this is insufficient to support a verdict under the rule announced in Henry v. Phillips, 105 Tex. 459,151 S.W. 533, and later cases following it. It is not necessary to decide whether a reversal should follow on account of these matters, but, under the recent decision of Housley v. Strawn Merchandise Co. (Tex.Com.App.) 291 S.W. 864, a good deal of the plaintiff Buchanan's testimony was not admissible, and the plaintiffs will naturally govern themselves accordingly on another trial.
On another trial it is suggested that special issues as to whether the contractor was guilty of negligence should not be submitted. Plaintiffs allege compliance with the contract, and negligence has no place in the case. Wells v. Mason (Tex.Civ.App.) 258 S.W. 914.
It is unnecessary to decide whether these matters constitute reversible error, inasmuch as it will be later shown that there are some matters which affect the whole case and which will require a new trial.
In the course of the work, a change was made in the specification for the topping for the cement floors. After the floors were completed, various defects developed therein. These defects were involved in the appellants' claim for damages. Buchanan testified that he informed the owner and the architect that the change made required too rich a mixture of cement, which would cause the top of the floors to crack, and that he protested against the quantity of cement that the architects ordered. This issue was submitted to the jury, and they found that the plaintiff did protest. Upon another trial, this issue should not be submitted. There is no question but that the changed specifications were adopted, and the sole question for the jury to determine is whether the change in the specifications as ordered by the architect was responsible for the defects in the cement floor. After the floor toppings for the cement floors were put down, a number of said floors were condemned by the architect, Barglebaugh, and, under his direction, were torn up and relaid. The court interrogated the jury as to whether Buchanan put the topping on the floor in accordance with the specifications, to which the jury returned an affirmative answer. The jury then found, in response to other questions, that the work was torn up under the order of Barglebaugh, with the consent of the owners, and without the consent of the contractor and found the extra cost of this work to be $11,110.
It is insisted that the jury's answer is without proper basis in the testimony because there was no showing that Barglebaugh acted fraudulently or arbitrarily in the matter, and, in the absence of such proof under the contract, his decision controlled. The other architect, Overbeck, was called as a witness by the plaintiffs, and he agreed that some of the floor toppings were defective, and *Page 176 
concurred with Barglebaugh in ordering a replacement. Appellants, therefore, claim that the finding of the jury allowing the entire claim for all the work replaced is excessive. Plaintiffs' reply is that the contract required the architects to give written notice to the owner before beginning the work of removing any material or workmanship condemned, and that this was not shown. Appellants in turn retort that the duty devolved upon the appellees to show that the action of the architects was without warrant in the contract, and, having in view another trial, it is suggested that it will probably be necessary for the plaintiffs to show that the acts of the architects were without warrant in the contract. Travelers' Ins. Co. v. Harris (Tex.Com.App.) 212 S.W. 933.
Considerable space in the briefs of both parties is devoted to a discussion of the item allowed plaintiffs for extra cost in laying the kind of brick selected. Some twelve special issues were submitted to determine the brick controversy. The brick specifications are:
"The outside of all walls where indicated `face brick' except where stone is indicated, shall be faced with an approved face brick costing $27.00 per thousand, F. O. B. Dallas, Texas. This price is a basis on which to figure and in case brick is selected to cost less than this amount, the owner is to be credited with the difference, in case the brick selected should cost more, owner will pay additional."
The owners selected a brick known as Kittanning brick, shown to be what is known as a vitrified brick, practically impervious to moisture, slightly smaller than the average porous brick on account of having been subjected to heat for a much longer time. This brick cost $55 per thousand, and it was not practical to lay it in a half inch joint of mortar, and under no circumstances could it be successfully laid after having been dipped in a soap solution, nor, in fact, after being simply wetted.
The specification then provided that brick should be laid in a one-half inch joint of mortar and be wetted before being brought to the scaffold and wetted again before being placed in the walls, and, further, that the exposed surface of the face brick should be dipped in a soap solution prior to laying. By proper pleading the plaintiff raised the issues shown by the testimony detailed in discussing this matter.
The plaintiffs' contention, which was adopted by the jury, was that the brick actually selected was of an entirely different kind from the class described in the contract as a basis on which to figure, and that the brick selected was more difficult and expensive to lay, and that the owners agreed with the brick contractor to pay him the reasonable extra cost of laying Kittanning brick, and that the extra cost of laying such brick was $7 per thousand, and that 21,000 more Kittanning brick were required than would have been required had the kind of brick described in the contract been selected. The plaintiffs' right to recover the sum awarded by the special finding adverted to is vigorously challenged by the appellants, first as to plaintiffs' right to recover anything on this item, and, if that view be not sustained, the manner of the submission, in that the submission permitted the jury to interpret the contract and assumes that a substitution was made. It is believed that the court was warranted in assuming that a different character of brick was selected from that described in the contract. The court, in submitting the issues, used the words "specified in the contract." It is true that no particular brick was specified in the contract, but a certain kind or character of brick was described it the contract as a basis for compensation to the contractor. From what has been said above, it is obvious that the brick actually selected was not the brick actually described and made the basis for the contract price.
The view is expressed that the contract is susceptible to the construction that, if brick different from that described in the contract was selected, and thereby additional expense was put upon the contractor, a recovery could be had under the agreement. The evidence shows that this is the construction put on it by the parties. Under this view, all errors committed by the court in relation to this issue would become immaterial. It is not believed that there is any error in the alleged assumption by the court that Kittanning brick was different from the brick described in the contract. The brick there described was to cost $27 per thousand, to be dipped in a soap solution, and laid in a one-half inch mortar joint. It is clear that Kittanning brick could not be handled in this manner, but, if the contract was not susceptible to the construction that the contractor would be reimbursed for additional labor involved in laying Kittanning brick, then certainly that part of it relating to the amount additional to be paid, if a more expensive brick were selected, was ambiguous, and proof was admissible to show the construction the parties themselves put on it. The finding of the jury and the plaintiffs' testimony clearly show that it was understood by all parties that the selection of Kittanning brick would involve additional expense, for which he should be paid, and that appellants agreed to pay the reasonable extra cost incurred in laying Kittanning brick. This ambiguity would be a sufficient consideration to support appellants' promise to Hudson, the brick contractor, to pay the cost of the extra labor required in laying Kittanning brick. Brenneman v. Bush (Tex.Civ.App.) 30 S.W. 699; Barrett v. Featherston, 89 Tex. 567,35 S.W. 12, 36 S.W. 245; *Page 177 
Feigelson v. Brown (Tex.Civ.App.) 126 S.W. 17; Butcher v. Smith (Tex.Civ.App.) 195 S.W. 1180; Wood v. City of Fort Wayne, 119 U.S. 312, 7 S. Ct. 219, 30 L. Ed. 416.
On cross-examination of appellants' witnesses, a number of whom were tenants occupying the building, appellees proved the amount of rent the tenants were paying to the owner, and, in many instances, these tenants were paying the rent under a contract that they made with the owner before the building was completed, and, on cross-examination of Wooley, plaintiffs' building manager, appellees proved the amount of rent which was being charged to, and collected from, each tenant. Objection was made to all this testimony that it was irrelevant, immaterial, and calculated to prejudice the jury. As shown above, it appears that, when the owners took possession of the building, they did so under a written agreement with Buchanan that their act in so doing should not prejudice the rights of either party. Hence their possession was not a waiver of defects in the building, and the testimony was not admissible on this issue, nor was it admissible to show that the building was not defective, either in workmanship or material. McBurnett et al. v. Smith  McCallin (Tex.Civ.App.) 286 S.W. 603; Central Mantel Co. v. Thaler, 133 Mo. App. 86,113 S.W. 220; Walter v. Huggins, 164 Mo. App. 69, 148 S.W. 148; Mitchell v. Williams, 80 A.D. 527, 80 N.Y.S. 864; Lindemann v. Kopczynski,155 Wis. 164, 144 N.W. 196.
Appellants object to the consideration of this bill because it was a general one and includes all the testimony of different witnesses in one bill. Under the decision in Fort Worth  D. G. Ry. Co. v. Smithers (Tex.Civ.App.) 249 S.W. 291, the bill is probably sufficient, but, even if it was not, attention is called to this matter, so that on another trial this testimony may not be admitted over objection, as it is not believed that testimony that a particular tenant is occupying a building under a contract is admissible, either to show that the contractor did not use the character of workmanship and material required by the contract, or as affecting the credibility of the witness.
Appellees claim that they had the right to cross-examine appellants' tenants who testified as to the various defects in the building as to the amount of rent they were paying, as affecting their credibility. We do not understand how proof that a tenant was paying rent under a contract entered into by him before the building was completed could in any manner affect his credibility. Such testimony might tend to show that the particular room of the building occupied by the tenant had a rental value equal to the contract price, hut this is not a matter which would affect appellants' right to recover from Buchanan and his surety the proper amount of damages for failure to comply with the contract. It is further urged by appellees that appellants put in issue the value of the building, and that its rental value was therefore relevant, in order to show the value of the structure, but this would not permit testimony of specific contracts, but only testimony as to the rental value of the building as a whole.
Testimony as to the reputation of subcontractors of Buchanan is not admissible, and, if objected to upon another trial, should be excluded. Hunter v. State, 54 Tex. Crim. 224, 114 S.W. 124, 130 Am. St. Rep. 887; Tarwater v. Donley County State Bank (Tex.Civ.App.) 277 S.W. 176; Mertz v. Detweiler, 8 Watts  S. (Pa.) 376; Hays v. Millar, 77 Pa. 238, 18 Am.Rep. 445; Cannon v. Hunt, 116 Ga. 452, 42 S.E. 735.
Appellees call our attention to the cases of Wells Fargo v. Benjamin (Tex.Civ.App.) 165 S.W. 126, Howell v. West (Tex.Civ.App.) 227 S.W. 251, and Ry. Co. v. Fielder (Tex.Civ.App.) 163 S.W. 606, holding that the erroneous admission of evidence as to the reputation of a party to a civil suit is harmless error. It is not necessary to decide whether such testimony alone should reverse the judgment in this case, but it will be noted that, in the three decisions referred to, other grounds were given for the refusal to sustain the assignments as to the admission of such testimony besides that of harmless error, and, since these decisions were written, the Supreme Court has construed rule 62A to have a decidedly different effect from that given it in the decisions referred to, as will be shown somewhat more in detail hereinafter. At any rate, there is no basis shown in this record for the admission of such testimony, and upon another trial it should be excluded.
In the judgment foreclosing the materialmen's liens on appellants' property, the entire lots are described as lying 181.5 feet on Pacific avenue, and about 204 feet along Masten street. The general plans provided for a building with dimensions less than the dimensions of the entire property foreclosed on, leaving the building occupying part of the lot described with a strip on the west of the property 49 by 53 feet. Complaint is made of the judgment in this respect. The statute provides that materialmen shall have a lien on the building and the lot or lots of land necessarily connected therewith. The court, however, followed the pleadings of appellants, and described the lots exactly as described in appellants' answer and crossaction. There is no proof as to whether or not the extra strip of land was necessarily connected with the building. Attention is called to this, so that, at a subsequent trial, whatever judgment is entered may conform to the pleading of the parties and the proof under the statute. *Page 178 
A number of assignments, some fourteen of them in fact, complain of the argument of counsel. Most of the complaints are unsubstantial, and need not be detailed. There are several, however, which are of such a character that they would alone work a reversal of the case. Those discussed were not objected to on the trial, but were assigned as error in the motion for a new trial. It appears that, under recent authorities, improper argument, injecting into the case matters de hors the record which are inflammatory and calculated to prejudice the rights of the losing parties before the jury, are available to be assigned as error in the motion for new trial the same as though objection had been urged thereto at the trial. Different counsel for the appellees repeatedly referred to the fact that plaintiff Buchanan was in financial straits, and that he was a poor man, and that Barglebaugh, the architect, had broke him, and that he stood before the jury as a man without financial means. It is true that there was evidence in the record to this effect, but its reception was permitted by the court as bearing on incidental issues, and Buchanan's financial condition was not a proper matter to be considered by the jury in deciding the case. It has been repeatedly held to be reversible error for counsel to parade before the jury the poverty of his client and seek to win a verdict by arousing the sympathy and appealing to the compassion of those whose decisions will determine the controverted issues of fact. Smith v. State, 160 Ark. 178, 254 S.W. 463; Dallas Consolidated Elec. Steel Ry. Co. v. Black, 40 Tex. Civ. App. 415,89 S.W. 1089.
In his closing argument to the jury, counsel for appellee Buchanan told the jury that his client, Buchanan, would not fudge a hair's breadth on the testimony or evidence, and that counsel had learned this fact by being in conference with him in this lawsuit. This argument was entirely out of the record, improper, and calculated to injure the appellants' rights before the jury. If Buchanan's reputation for truth and veracity had been put in issue before the jury (which it was not), testimony of this kind would not have been receivable. This argument also appeals to the popular notion that attorneys require their clients to disclose to them all the facts in the case, and to confess when in fact in the wrong, and this statement was calculated to induce the average juror to believe that counsel had put his client through the popularly conceived legal confessional, that his client had stood the acid test, and was therefore entitled to absolute credence about everything he swore. T.  N. O. Ry. Co. v. Harrington, 44 Tex. Civ. App. 386, 98 S.W. 656.
One of the appellants' witnesses testified that the building stood on appellants' books at a valuation of $1,250,000. Counsel for appellees stated in his argument that this valuation was fictitious, and was placed at this fictitious valuation by appellants in order to escape the payment of the excess profits tax. The date when the appellants took possession of the building was subsequent to the time when this tax was repealed. See Revenue Act 1921, title 3, § 300. (Comp. St. § 6336 7/16a.) It is improper for counsel to seek to break down the testimony of one of appellants' witnesses and destroy his credibility by accusing him of trying to defraud his government in the evasion of a supposed law that did not exist. This argument was well calculated to injure appellants' case. Dr. Cary was a witness on many material points, and it was necessary to discredit his testimony for the appellees to recover on many of the items and to establish their claim of compliance with the contract. This argument of counsel assailed his personal and business integrity, and was without foundation or justification.
Serious complaint is made of the construction by counsel in his argument to the jury of the contract referred to above between Cary-Schneider Investment Company and Hewitt. Counsel construed the contract as being very unfavorable to Hewitt, and, in connection therewith, told a Bible story to illustrate the situation Hewitt was placed in by reason of having entered into the agreement noted. Upon another trial it is suggested that counsel will refrain from construing the contract as being unfavorable to Hewitt. It does not appear to be so. As viewed here, the contract is entirely favorable to him. Of course, the plaintiffs are entitled to whatever benefit that they may derive from any argument as to the motives of Cary-Schneider Investment Company to make such a favorable contract with Hewitt. We do not think there is any merit in the complaints appellants make as to the Bible stories related by counsel nor the jokes narrated as illustrating the points in counsel's argument. It does not appear that such jokes or Bible narratives are calculated to arouse either racial or religious prejudice. It is needless to state that anything that savors of an appeal to racial or religious prejudice will not be tolerated in the trial of a case involving either the civil rights or the liberties of citizens. Such appeals cannot be too strongly condemned nor reprobated, but it is not believed that the argument was calculated to appeal to such prejudices. It is believed that, under the rule announced in Bell v. Blackwell (Tex.Com.App.) 283 S.W. 765, Emberlin v. Wichita Falls Ry. Co. (Tex.Com.App.) 284 S.W. 539, and Hubb-Diggs v. Bell (Tex.Com.App.)293 S.W. 808, the argument in the respects pointed out above constitutes reversible error when assigned in the motion for a new trial. Davis v. Bill (Tex.Civ.App.) 271 S.W. 281; Wichita Falls Ry. Co. v. Emberlin (Tex. Civ. *Page 179 
App.) 274 S.W. 991; Motley v. Lawrence (Tex.Civ.App.) 283 S.W. 699.
In Hubb-Diggs v. Bell, supra, the opinion of the Commission of Appeals was adopted by the Supreme Court, and the holding in the case of Bell v. Blackwell is expressly approved and stated to be that, where improper argument has been indulged in by an attorney for his adversary, the complaining party is entitled to reversal of an adverse judgment, if, under all the circumstances, there is any reasonable doubt of the harmful effect of such argument, and that whether there is such reasonable doubt is a question of law, and not one of fact.
The appellees, in response to almost every assignment, have, as stated by counsel for appellants, "leaned heavily upon the arm of rule 62A," and have cited many cases by the Court of Civil Appeals applying said rule, in order to avoid reversal, due to erroneous charges, the admission of irrelevant and prejudicial testimony, and the improper argument of counsel. It is true that this rule has been construed as prohibiting reversals where the error assigned was not shown to have resulted in injury to the complaining party. The decisions in Bell v. Blackwell, Hubb-Diggs v. Bell, supra, Wichita Valley Ry. Co. v. Williams,116 Tex. 253, 288 S.W. 425, and Bain Peanut Co. v. Pinson et al. (Tex.Com.App.) 294 S.W. 536, very much modify the rule announced in the decisions of the Courts of Civil Appeals cited by appellees, and the burden is no longer on appellant to show that an error calculated to prejudice his rights did, in fact, have that effect, but that, when an error calculated to affect the rights of the complaining party is shown, either in an instruction to the jury, the admission of testimony, or in argument, that a reversal will follow, if there is any reasonable doubt of its harmful effect.
In Bain Peanut Co. v. Pinson, this court refused to reverse on the ground of erroneous admission of hearsay testimony given by one of the plaintiffs in the case. The record in that case showed a recovery for a far less sum than the jury could have awarded the plaintiffs under their testimony. There was no showing of prejudice, except that which would probably ensue in the admission of testimony which might be appropriated to the prejudice of the losing parties. The Supreme Court held we were in error in holding the error harmless. The special verdict in this case found in favor of appellees on every contested issue submitted to them, except one, although the jury did not in every instance allow all appellees claimed. In response to one issue, the jury returned an excessive verdict of $7,500 as to one item, which amount was remitted. We have found that their verdict in response to special issue No. 19 is excessive to the amount of several hundred dollars. It is to be regretted that rule 62A cannot be applied as a panacea for all the legal ills and afflictions appearing in the record.
Evidence of animosity and ill will of the architect, Barglebaugh, towards Buchanan was relevant to the issue of his refusal to give a certificate of completion. O'Neil v. Wills Point Bank, 67 Tex. 36,2 S.W. 754.
The only other matter necessary to be considered is the appeal of Murphy and Mayfield from that part of the judgment denying them a recovery on their intervention seeking to have established a materialmen's lien for money loaned by them to the contractor which he represented was to be used in the building. There is no testimony that such money was in fact so used, but, if it had been, said interveners would not be entitled to the recovery sought. Gaylord v. Loughridge,50 Tex. 573; First Nat. Bank of Muscogee v. Campbell,24 Tex. Civ. App. 160, 58 S.W. 628; Eastern Texas Ry. Co. v. Foley,30 Tex. Civ. App. 129, 69 S.W. 1030; Lion Bonding Co. v. First State Bank of Paris (Tex.Civ.App.) 194 S.W. 1012.
The other contention by interveners is that, having advanced money to Buchanan for the purpose of enabling him to comply with his contract on which the appellee Massachusetts Bonding  Investment Company was surety, said interveners had an equitable lien upon all unpaid moneys arising out of said contract superior to any lien or assignment given by Buchanan to his said surety, even though said assignment to his surety was prior in point of time. It seems to be well settled that, where various parties claim rights by virtue of assignments, the assignments will take rank in the order in which they are given. Harris County v. Donaldson, 20 Tex. Civ. App. 9, 48 S.W. 791; Youngberg v. El Paso Brick Co. (Tex.Civ.App.) 155 S.W. 715; Hess  Skinner Eng. Co. v. Turney,110 Tex. 148, 216 S.W. 621; O'Neil Engineering Co. v. First Nat. Bk. of Paris (Tex.Com.App.) 222 S.W. 1091; Prairie State Nat. Bank v. U.S.,164 U.S. 227, 17 S. Ct. 142, 41 L. Ed. 412; Joseph Labbe v. Isaac R. Bernard, 196 Mass. 551, 82 N.E. 688, 14 L.R.A. (N. S.) 457; Harris County v. Campbell, 68 Tex. 22, 3 S.W. 243, 2 Am. St. Rep. 467.
Other assignments are not material, but have been considered and are overruled.
For the reasons indicated, the judgment of the trial court is reversed, and the cause remanded. *Page 180